



EXHIBIT 10.11


RALPH LAUREN CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
effective as of the 31st day of March, 2019 (the “Effective Date”), by and
between Ralph Lauren Corporation, a Delaware corporation (the “Corporation”),
and Andrew Howard Smith (the “Executive”).
WHEREAS, the Executive has been employed with the Corporation pursuant to an
Employment Agreement dated April 2nd, 2017, as amended (the “2017 Employment
Agreement”); and
WHEREAS, the Corporation and Executive wish to amend and restate such 2017
Employment Agreement effective as of the date hereof;
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1 Employment Term. The Corporation hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Corporation, on the terms and
conditions set forth herein and in accordance with the terms of the Term Sheet
attached hereto as Exhibit A (the “Term Sheet”). The Executive’s employment with
the Corporation is for no specified period of time and constitutes “at will”
employment. As such, either the Executive or the Corporation may terminate this
Agreement and Executive’s employment relationship with the Corporation at any
time for any reason, with or without Cause, as defined below, if by the
Corporation, or with or without Good Reason, as defined below, if by the
Executive, provided that if the termination of employment is initiated by
Executive, Executive shall provide the Corporation with ninety (90) days advance
written notice (the “Notice Period”). The Notice Period may be waived in whole
or in part by the Corporation in its sole and complete discretion. The
Executive’s period of employment under this Agreement is referred to herein as
the “Term.”
1.2 Position and Duties. During the Term, the Executive shall faithfully, and in
conformity with the directions of the Board of Directors of the Corporation and
any Committee thereof (the “Board”) or the management of the Corporation
(“Management”), perform the duties of his employment, and shall devote to the
performance of such duties his full time and attention. During the Term, the
Executive shall serve in such position as the Board or Management may from time
to time direct. During the Term, the Executive may engage in outside activities,
provided those activities do not conflict with the duties and responsibilities
enumerated hereunder, and provided, further, that the Executive receives written
approval in advance from Management for any outside business activity that may
require significant expenditure of the Executive’s time in which the Executive
plans to become involved, whether or not such activity is pursued for profit.
The Executive shall be excused from performing any services hereunder during
periods of temporary incapacity and during vacations in accordance with the
Corporation’s disability and vacation policies.
1.3 Place of Performance. The Executive shall be employed at the principle
offices of the Corporation located in London, England; provided, however, that
the Corporation reserves the right in its sole discretion to end Executive’s
international assignment in London, England at any time and to repatriate him to
New York, New York. Executive shall be required to travel both within and
outside London, England on the Corporation’s business.
1.4 Compensation and Related Matters.
(a)Base Compensation. In consideration of his services during the Term, the
Corporation shall pay the Executive cash compensation at an annual rate of not
less than one million and fifty thousand dollars ($1,050,000) (“Base
Compensation”), less applicable withholdings. Executive’s Base Compensation
shall be subject to such increases as may be approved by the Board or
Management. The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
(b)Bonus. During the Term, the Executive shall have the opportunity to earn an
annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive and in accordance with the
Term Sheet.


1

--------------------------------------------------------------------------------





(c)Stock Awards. During the Term, the Executive shall be eligible to participate
in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan or any
successor thereto (the “Incentive Plan”). All equity award grants to the
Executive, if any, including but not limited to the grants set forth in the Term
Sheet, are governed by the terms of the Incentive Plan and are subject, in all
cases, to approval by the Compensation & Organizational Development Committee of
the Board of Directors in its sole discretion.
(d)Auto Allowance. During the Term, the Corporation shall pay the Executive a
transportation allowance in the amount of one thousand five hundred dollars
($1,500) per month, payable consistent with the Corporation's normal payroll
practices.
(e)Expenses. During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel on
business, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Corporation.
(f)Vacations. During the Term, the Executive shall be entitled to the number of
vacation days in each fiscal year, and to compensation in respect of earned but
unused vacation days, determined in accordance with the Corporation’s vacation
program. The Executive shall also be entitled to all paid holidays given by the
Corporation to its employees.
(g)Other Benefits. The Executive shall be entitled to participate in all of the
Corporation’s employee benefit plans and programs in effect during the Term as
would by their terms be applicable to the Executive, including, without
limitation, any life insurance plan, medical insurance plan, dental care plan,
accidental death and disability plan, and sick/personal leave program. The
Executive shall also be entitled to the benefits and allowances listed in
Exhibit B to this Agreement in connection with his assignment to London (the
“London Assignment”), until such time as the London Assignment ends, which shall
be determined by the Corporation in its sole and complete discretion. The
Corporation shall not make any changes in such plans or programs that would
adversely affect the Executive’s benefits thereunder, unless such change occurs
pursuant to a plan or program applicable to other similarly situated employees
of the Corporation and does not result in a proportionately greater reduction in
the rights or benefits of the Executive as compared with other similarly
situated employees of the Corporation. Except as otherwise specifically provided
herein, nothing paid to the Executive under any plan or program presently in
effect or made available in the future shall be in lieu of the Base Compensation
or any bonus payable under Sections 1.4(a) and 1.4(b) hereof.
(h)Payments upon Transfer. In the event termination payments become payable
under the laws of any jurisdiction upon Executive’s repatriation following the
London Assignment; or (ii) transfer to accept a new assignment with any
subsidiary or affiliate of the Corporation, Executive agrees to forfeit in
writing his rights to all such payments or, if Executive receives any such
payments, Executive agrees to return them to the Corporation immediately. If for
any reason Executive decides not to forfeit and/or return such payments, the
Corporation reserves the right to offset fully the value of any such termination
payments from any other form of compensation due to the Executive, including,
without limitation, any compensation due under Sections 2.3(a)(i) or 4.1(a)(i)
of this Agreement.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1 Termination of Employment. The Executive’s employment may terminate prior to
the expiration of the Term under the following circumstances:
(a)Without Cause. The Executive’s employment shall terminate upon the
Corporation notifying the Executive that his services will no longer be
required.
(b)Death. The Executive’s employment shall terminate upon the Executive’s death.
(c)Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent and unable to perform the
duties hereunder on a full-time basis for an entire period of six consecutive
months, the Executive’s employment may be terminated by the Corporation
following such six-month period.
(d)Cause. The Corporation may terminate the Executive’s employment for Cause.
For purposes hereof, “Cause” shall mean:
(i)failure by the Executive to perform the duties of the Executive hereunder
(other than due to disability as defined in 2.1(c)), provided that the conduct
described in this Section 2.1(d)(i) shall not constitute Cause unless and until
such failure by Executive to perform his duties hereunder has not been cured to
the satisfaction of the Corporation, in its sole discretion, within thirty (30)
days after notice of such failure has been given by the Corporation to
Executive; or


2

--------------------------------------------------------------------------------





(ii)an act of fraud, embezzlement, theft, breach of fiduciary duty, dishonesty,
or any other misconduct or any violation of law (other than a traffic violation)
committed by the Executive; or
(iii)any action by the Executive causing damage to or misappropriation of
Corporation assets; or
(iv)the Executive’s wrongful disclosure of confidential information of the
Corporation or any of its affiliates; or
(v)the Executive’s breach of Section 5.7 herein or the Executive’s engagement in
any competitive activity which would constitute a breach of this Agreement
and/or of the Executive’s duty of loyalty; or
(vi)the Executive’s breach of any employment policy of the Corporation,
including, but not limited to, conduct relating to falsification of business
records, violation of the Corporation’s code of business conduct & ethics,
harassment, creation of a hostile work environment, excessive absenteeism,
insubordination, violation of the Corporation’s policy on drug & alcohol use, or
violent acts or threats of violence; or
(vii)performance by the Executive of his employment duties in a manner deemed by
the Corporation, in its sole discretion, to be grossly negligent; or
(viii)the commission of any act by the Executive, whether or not performed in
the workplace, which subjects or, if publicly known, would be likely to subject
the Corporation to public ridicule or embarrassment, or would likely be
detrimental or damaging to the Corporation’s reputation, goodwill, or
relationships with its customers, suppliers, vendors, licensees or employees.
(e)Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in, or material adverse alteration to, Executive’s
title, base salary, or position, provided that a change in reporting
relationship, or the removal of particular business units or functions from
Executive’s purview, responsibility or management shall not constitute a
material diminution in or material adverse alteration to the Executive’s
“position” for this purpose, (B) the relocation of the Executive’s principal
office outside the area which comprises a fifty (50) mile radius from the Host
location as provided in his international assignment terms as may be in effect
from time to time, which is presently London, England, or from New York City, or
from Geneva, Switzerland, or from such other location as may be mutually agreed
by the parties to become the location of Executive’s principal office, or (C) a
failure of the Corporation to comply with any material provision of this
Agreement, provided that the events described in clauses (A), (B), and (C) above
shall not constitute Good Reason (1) until the Executive provides written notice
to the Corporation of the existence of such material diminution, material
alteration, relocation or failure, as the case may be, within thirty (30) days
of its occurrence and (2) unless such material diminution, material alteration,
relocation or failure, as the case may be, has not been cured within thirty (30)
days after written notice of such noncompliance has been given by the Executive
to the Corporation. For the avoidance of doubt, any decision by the Corporation
to terminate the London Assignment and repatriate Executive to the New York City
metropolitan area and its environs shall not constitute Good Reason, and any
failure by Executive to repatriate to the New York City metropolitan area and
its environs by the date determined by the Corporation, in its sole discretion,
shall constitute a voluntary termination by the Executive without Good Reason.
2.2 Date of Termination. The date of termination shall be:
(a)if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;
(b)if the Executive’s employment is terminated by reason of Executive’s
disability pursuant to Section 2.1(c) or by the Corporation pursuant to
Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
(c)if the Executive’s employment is terminated by the Executive, the day after
the last day of the Notice Period, or, if the Notice Period is waived in whole
or in part by the Corporation, the date specified by the Corporation.
2.3 Effect of Termination of Employment.
(a)If the Executive’s employment is terminated by the Corporation pursuant to
Section 2.1(a), or if the Executive resigns for Good Reason pursuant to Section
2.1(e), the Executive shall only be entitled to the following:
(i)Severance. Subject to Section 2.3(a)(v) and Section 4.1(a) hereof, the
Corporation shall: (a) beginning with the first payroll period following the
30th day following the date of termination of Executive’s employment,


3

--------------------------------------------------------------------------------





continue to pay the Executive, in accordance with the Corporation’s normal
payroll practice, his Base Compensation, as in effect immediately prior to such
termination of employment, for the eighteen-month period commencing on the date
of such termination (the “Severance Period”), provided that the initial payment
shall include Base Compensation amounts for all payroll periods from the date of
termination through the date of such initial payment; and (b) pay to the
Executive, on the last business day of the Severance Period, an amount equal to
one hundred and fifty percent (150%) of Executive’s Base Compensation. Under no
circumstances shall the Executive be entitled to any bonus payment for the
fiscal year in which his employment is terminated. Notwithstanding the
foregoing, in order to receive any severance benefits under this Section
2.3(a)(i), the Executive must sign and not timely revoke a release and waiver of
claims against the Corporation, its successors, affiliates, and assigns, in a
form acceptable to the Corporation on or prior to the 30th day following the
date of termination of Executive’s employment.
(ii)Stock Awards. The Executive’s rights with respect to any equity award grants
provided to the Executive by the Corporation shall be governed by the provisions
of the Corporation’s Incentive Plan and the respective award agreements, if any,
under which such awards were granted, except as provided in Section 4.1(a).
(iii)Welfare Plan Coverages. The Executive shall continue to participate during
the Severance Period in any group medical or dental insurance plan he
participated in prior to the date of his termination, under substantially
similar terms and conditions as an active employee; provided that participation
in such group medical or dental insurance plan shall only continue for as long
as permitted under COBRA and further, shall correspondingly cease at such time
as the Executive (a) becomes eligible for a future employer’s medical and/or
dental insurance coverage (or would become eligible if the Executive did not
waive coverage) or (b) violates any of the provisions of Article III as
determined by the Corporation in its sole discretion. Notwithstanding the
foregoing, the Executive may not continue to participate in such plans on a
pre-tax or tax-favored basis.
(iv)Retirement Plans. Without limiting the generality of the foregoing, it is
specifically provided that the Executive shall not accrue additional benefits
under any pension plan of the Corporation (whether or not qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended) during the
Severance Period.
(v)Section 409A. Notwithstanding any provision in this Agreement to the
contrary, no amounts shall be payable pursuant to Section 2.3(a) or Section
4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations. If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.3(a)(i) or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death), but rather all such payments shall be made on the date that
is five business days after the expiration of that six month period, if and to
the extent that the Severance Payment constitutes deferred compensation (or may
be nonqualified deferred compensation) under Section 409A of the Code and such
deferral is required to comply with the requirements of Section 409A of the
Code. For the avoidance of doubt, no portion of the Severance Payment shall be
delayed for six months after the Executive’s “separation from service” if such
portion (x) constitutes a “short term deferral” within the meaning of Section
1.409A-1(a)(4) of the Department of Treasury Regulations, or (y) (A) it is being
paid due to the Corporation’s termination of the Executive’s employment without
Cause or the Executive’s termination of employment for Good Reason; (B) it does
not exceed two times the lesser of (1) the Executive’s annualized compensation
from the Corporation for the calendar year prior to the calendar year in which
the termination of the Executive’s employment occurs, or (2) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the Executive’s employment
terminates; and (C) the payment is required under this Agreement to be paid no
later than the last day of the second calendar year following the calendar year
in which the Executive incurs a “separation from service.” For purposes of
Section 409A of the Code, the Executive’s right to receive installment payments
pursuant to Section 2.3(a) shall be treated as a right to receive a series of
separate and distinct payments. To the extent that any reimbursement of any
expense under Section 1.4(e) or in-kind benefits provided under this Agreement
are deemed to constitute taxable compensation to the Executive, such amounts
will be reimbursed or provided no later than December 31 of the year following
the year in which the expense was incurred. The amount of any such expenses
reimbursed or in-kind benefits provided in one year shall not affect the
expenses or in-kind benefits eligible for reimbursement or payment in any
subsequent year, and the Executive’s right to such reimbursement or payment of
any such expenses will not be subject to liquidation or exchange for any other
benefit. The determination of whether the Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of the
Executive’s separation from service shall be made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).
(b)If the Executive’s employment is terminated by reason of the Executive’s
death or disability, pursuant to Sections 2.1(b) or 2.1(c), the Executive (or
the Executive’s designee or estate) shall only be entitled to whatever welfare
plans benefits are available to the Executive pursuant to the welfare plans the
Executive participated in prior to such termination,


4

--------------------------------------------------------------------------------





and whatever stock awards may have been provided to the Executive by the
Corporation the terms of which shall be governed by the provisions of the
Corporation’s Incentive Plan and the respective award agreements, if any, under
which such stock awards were provided.
(c)If the Executive’s employment is terminated by the Corporation for Cause or
by the Executive without Good Reason (as defined in Section 2.1(e)), the
Executive shall receive only that portion of the Executive’s then current Base
Compensation payable through the Executive’s termination date. The Executive’s
rights with respect to any stock awards provided to the Executive by the
Corporation shall be governed by the provisions of the Corporation’s Incentive
Plan and the respective award agreements, if any, under which such stock awards
were provided.
ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1 Non-Compete.
(a)The Corporation and the Executive acknowledge that: (i) the Corporation has a
special interest in and derives significant benefit from the unique skills and
experience of the Executive; (ii) the Executive will use and have access to
proprietary and valuable Confidential Information (as defined in Section 3.2
hereof) during the course of the Executive’s employment; and (iii) the
agreements and covenants contained herein are essential to protect the business
and goodwill of the Corporation or any of its subsidiaries, affiliates or
licensees. Accordingly, except as otherwise provided in this Agreement, the
Executive covenants and agrees that during the Term, and for the twelve (12)
month period following the last day of the Term, the Executive shall not provide
any labor, work, services or assistance (whether as an officer, director,
employee, partner, agent, owner, independent contractor, consultant, stockholder
or otherwise) to a “Competing Business” in which the Executive has any of the
same or similar responsibilities as Executive’s responsibilities at the
Corporation at any time during Executive’s employment with the Corporation, if
during the Term, or within the twenty-four (24) month period immediately
preceding termination of employment. For purposes hereof, “Competing Business”
shall mean any company or business engaged in the designing, marketing or
distribution of “Relevant Products,” including any of such company’s
subsidiaries or licensees (in the case of licensees to the extent related to the
Corporation's products or marks), and shall include, without limitation, those
brands and companies that the Corporation has designated in writing on the date
hereof, and incorporated herein by reference and attached as Schedule A, it
being understood that the Corporation may in its sole and absolute discretion
modify Schedule A from time to time. For purposes hereof, “Relevant Products”
shall mean products marketed and sold by the Corporation, or any of its
subsidiaries or licensees, in any quantity that is not de minimus. Thus,
Executive specifically acknowledges that Executive understands that he may not
become employed by any Competing Business in any capacity for the period of one
(1) year following the termination of his employment for any reason, provided
that the Executive may (i) own, solely as an investment, securities of any
entity which are traded on a national securities exchange if the Executive is
not a controlling person of, or a member of a group that controls such entity
and does not, directly or indirectly, own 2% or more of any class of securities
of such entity and (ii) own and invest up to 2% of any hedge funds, private
equity funds or other pooled investment vehicles so long as he is not actively
involved with them. For the avoidance of doubt, the Executive shall not violate
this provision by providing services to a private equity firm (or one of its
portfolio companies) which invests in a Competing Business so long as the
Executive is not providing services directly or indirectly to such Competing
Business.
(b)It is acknowledged by the Executive that the Corporation has determined to
relieve the Executive from any obligation of non-competition upon the expiration
of the one year period following the termination of Executive's employment for
any reason. In consideration of that, and in consideration of all of the
compensation provisions in this Agreement (including the potential for the award
of equity grants that may be made to the Executive), Executive agrees to the
provisions of Section 3.1 and also agrees that the non-competition obligations
imposed herein are fair and reasonable under all the circumstances.
3.2 Confidential Information.
(a)The Corporation owns and has developed and compiled, and will own, develop
and compile, certain proprietary techniques and confidential information as
described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation. Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation.
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative. By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the


5

--------------------------------------------------------------------------------





Corporation and/or its subsidiaries, affiliates or licensees concerning trade
secrets, techniques, know-how (including designs, plans, procedures, processes
and research records), software, computer programs, innovations, discoveries,
improvements, research, development, test results, reports, specifications,
data, formats, marketing data and plans, business plans, strategies, forecasts,
unpublished financial information, orders, agreements and other forms of
documents, price and cost information, merchandising opportunities, expansion
plans, designs, store plans, budgets, projections, customer, supplier and
subcontractor identities, characteristics and agreements, and salary, staffing
and employment information. Notwithstanding the foregoing, Confidential
Information shall not in any event include (A) Executive’s personal knowledge
and know-how relating to merchandising and business techniques which Executive
has developed over his career in the apparel business and of which Executive was
aware prior to his employment, or (B) information which (i) was generally known
or generally available to the public prior to its disclosure to Executive; (ii)
becomes generally known or generally available to the public subsequent to
disclosure to Executive through no wrongful act of any person or (iii) which
Executive is required to disclose by applicable law or regulation (provided that
Executive provides the Corporation with prior notice of the contemplated
disclosure and reasonably cooperates with the Corporation at the Corporation’s
expense in seeking a protective order or other appropriate protection of such
information).
(b)Executive acknowledges and agrees that in the performance of his duties
hereunder the Corporation will from time to time disclose to Executive and
entrust Executive with Confidential Information. Executive also acknowledges and
agrees that the unauthorized disclosure of Confidential Information, among other
things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets. Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of his assigned duties and for the benefit of the Corporation, any
Confidential Information, either during his Term of employment or thereafter.
(c)The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.
(d)During the Term, Executive shall disclose to the Corporation all designs,
inventions and business strategies or plans developed for the Corporation,
including without limitation any process, operation, product or improvement.
Executive agrees that all of the foregoing are and shall be the sole and
exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
(e)Nothing in this Agreement shall be construed to prohibit Executive from
reporting possible violations of law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body.
(f)Notwithstanding any other provision of this Agreement: (i) the Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that: (A) is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to any attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document that is filed under seal in a lawsuit, arbitration or other
proceeding; (ii) if the Executive files a lawsuit or arbitral action for
retaliation by the Corporation for reporting a suspected violation of law, the
Executive may disclose the Corporation’s trade secrets to the Executive’s
attorney and use the trade secret information in the court or arbitral
proceeding if the Executive: (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.
3.3 Non-Solicitation of Employees. The Executive covenants and agrees that
during the Term, and for the twelve (12) month period following the last day of
the Term, regardless of the reason for Executive’s termination of employment,
the Executive shall not directly or indirectly solicit or influence any other
employee of the Corporation, or any of its subsidiaries, affiliates or
licensees, to terminate such employee’s employment with the Corporation, or any
of its subsidiaries, affiliates or licensees, as the case may be, or to become
employed by a Competing Business. As used herein, “solicit” shall include,
without limitation, requesting, encouraging, enticing, assisting, or causing,
directly or indirectly.
3.4 Nondisparagement. The Executive agrees that during the Term and thereafter
whether or not he is receiving any amounts pursuant to Sections 2.3 and 4.1, the
Executive shall not make any statements or comments that reasonably could be
considered to shed an adverse light on the business or reputation of the
Corporation or any of its subsidiaries, affiliates or licensees, the Board or
any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to (i)
compliance with legal process or subpoena, or (ii) statements in response to an
inquiry from a court or regulatory body.


6

--------------------------------------------------------------------------------





3.5 Remedies.
(a)The Executive acknowledges and agrees that in the event the Corporation
reasonably determines that the Executive has breached any provision of this
Article III, that such conduct will constitute a failure of the consideration
for which stock awards had been previously granted to the Executive or could be
awarded in the future to Executive, and notwithstanding the terms of any stock
award agreement, plan document, or other provision of this Agreement to the
contrary, the Corporation may in its sole discretion notify the Executive that
all unexercised stock options, restricted stock units, and other equity awards
that Executive has are forfeited. Further, the Executive shall immediately
forfeit the right to receive any further grants of or vest any further in any
unvested stock options, unvested restricted stock units or other unvested equity
awards of the Corporation at the time of such notice, and Executive waives any
right to assert that any such conduct by the Corporation violates any federal or
state statute, case law or policy.
(b)If the Corporation reasonably determines that the Executive has breached any
provision contained in this Article III, the Corporation shall have no further
obligation to make any payment or provide any benefit whatsoever to the
Executive pursuant to this Agreement, and may also recover from the Executive
all such damages as it may be entitled to at law or in equity. In addition, the
Executive acknowledges that any such breach is likely to result in immediate and
irreparable harm to the Corporation for which money damages are likely to be
inadequate. Accordingly, the Executive consents to injunctive and other
appropriate equitable relief upon the institution of proceedings therefor by the
Corporation in order to protect the Corporation’s rights hereunder. Such relief
may include, without limitation, an injunction to prevent: (i) the breach or
continuation of Executive’s breach; (ii) the Executive from disclosing any trade
secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.
3.6 The provisions of this Article III shall survive the termination of this
Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1 Change in Control.
(a)Effect of a Change in Control. Notwithstanding anything contained herein to
the contrary, if the Executive’s employment is terminated within twelve (12)
months following a Change in Control (as defined in Section 4.1(b) hereof)
during the Term by the Corporation for any reason other than Cause, or by the
Executive for Good Reason, then:
(i)Severance. The Corporation shall pay to the Executive, in lieu of any amounts
otherwise due to him under Section 2.3(a) hereof, within fifteen (15) days of
the Executive’s termination of employment, or within the timeframe required by
Section 2.3(a)(v) hereof if applicable, a lump sum amount equal to two (2) times
the sum of: (A) the Executive’s Base Compensation, as in effect immediately
prior to such termination of employment; and (B) the bonus paid to the Executive
for the most recently completed fiscal year prior to the fiscal year in which
his employment is terminated. Notwithstanding the foregoing, solely to the
extent necessary to comply with Section 409A of the Code, a portion of such lump
sum payment will not be payable at such time if the duration of the Severance
Period that would have otherwise applied under Section 2.3(a)(i) (had a Change
in Control not occurred during the twelve-month period prior to such termination
of employment) would have extended beyond the end of the second calendar year
following the calendar year in which such termination of employment occurs (any
such period beyond the end of such second calendar year is the “Extended
Severance Payment Period”).  In addition, such other amounts that otherwise
would have been payable to the Executive under Section 2.3(a)(i) had a Change in
Control not occurred during the twelve (12) month period prior to such
termination of employment, and that would have constituted nonqualified deferred
compensation subject to Section 409A of the Code, will also not be included as
part of such lump sum payment.  In such event, an amount equal to the aggregate
installment payments that would have been payable during the Extended Severance
Payment Period, and the amounts described in the preceding sentence, shall be
deducted from the amount otherwise payable in a lump sum in accordance with the
first sentence hereof. Such deducted amount shall, instead, be payable at the
same time that, and in the same manner as, such payments would have been paid if
the Executive’s employment had been terminated pursuant to Section 2.3(a) hereof
rather than within a twelve-month period following a Change in Control.
(ii)Stock Awards. Subject to Section 2.3(a)(v), the Executive shall immediately
become vested in any unvested stock options granted to the Executive by the
Corporation prior to the Change in Control and Executive will have six (6)
months from the date of termination under this circumstance to exercise all
vested options (but in no event later than the expiration date of such options).
In addition, subject to Section 2.3(a)(v), any awards of PSUs and restricted
shares which are unvested shall be deemed vested immediately prior to such
Change in Control.


7

--------------------------------------------------------------------------------





(b)Definition. For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following:
(i) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Corporation to any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than
Permitted Holders;
(ii) any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;
(iii) during any period of twelve (12) consecutive months, Present and/or New
Directors cease for any reason to constitute a majority of the Board;
(iv) the Permitted Holders’ beneficial ownership of the total voting power of
the voting stock of the Corporation falls below 30 percent and either Ralph
Lauren is not nominated for a position on the Board of Directors, or he stands
for election to the Board of Directors and is not elected;
(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the Corporation that were outstanding
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company, or one or more Permitted Holders), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company) and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination; or
(vi) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.
For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group. “Present Directors” shall mean individuals who at the beginning of
any one year period were members of the Board. “New Directors” shall mean any
directors whose election by the Board or whose nomination for election by the
shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.






8

--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS
5.1 Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or by facsimile or mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Executive:
Andrew Howard Smith

Current home address as maintained in the Corporation’s personnel records, which
Executive shall promptly update for the Corporation upon any move.


If to the Corporation:
Ralph Lauren Corporation

Legal Department
625 Madison Avenue
New York, New York 10022
Attn: General Counsel
Fax: (212) 705-8386
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
5.2 Modification or Waiver; Entire Agreement. No provision of this Agreement may
be modified or waived except in a document signed by the Executive and the
Corporation. This Agreement, along with any documents incorporated herein by
reference, including but not limited to the Term Sheet, constitutes the entire
agreement between the parties regarding their employment relationship and
supersedes all prior agreements, amendments, promises, covenants,
representations or warranties, including but not limited to the 2017 Employment
Agreement, which is no longer of any force or effect, except for the terms of
the One-Time Stock Award set forth in the term sheet attached to the 2017
Employment Agreement, which shall remain in full force and effect. To the extent
that this Agreement is in any way inconsistent with any prior or contemporaneous
stock award agreements between the parties, this Agreement shall control. No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement. Any amendments to this Agreement must be in writing and must be
signed and agreed to by both the Corporation and the Executive. Executive agrees
that if the Corporation informs him that an amendment to this Agreement is
required in order for Executive and/or the Corporation to comply with a material
change in law or governmental regulation, Executive will not unreasonably
withhold his agreement to such an amendment.
5.3 Governing Law. The validity, interpretation, construction, performance, and
enforcement of this Agreement shall be governed by the laws of the State of New
York without reference to New York’s choice of law rules. Any controversy, claim
or dispute arising out of or relating to this Agreement or Executive’s
employment, whether contractual or non-contractual, including without limitation
any federal or state statutory claim, common law or tort claim, or claim for
attorneys fees, as well as any such controversy, claim or dispute between
Executive and an officer, director or employee of the Corporation related to
Executive’s employment or to this Agreement, shall be brought before a
three-member arbitration panel and held in New York City in accordance with the
rules of the American Arbitration Association (“AAA”) then in effect. The
arbitrators shall issue a full written opinion setting forth the reasons for
their decision. Such arbitration, all filings, evidence and testimony connected
with the arbitration, and all relevant allegations and events leading up to the
arbitration, shall be held in strict confidence, unless disclosure is required
by law or SEC or other governmental reporting obligation. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Executive
acknowledges that any arbitration brought under this Agreement must be on an
individual basis, and Executive may not join or consolidate claims in
arbitration by other employees, or litigate in court or arbitrate any claims as
a representative or member of a class. Notwithstanding the foregoing, the
Corporation may seek injunctive or other declaratory relief to enforce any
provision of Article III of this Agreement in any court of competent
jurisdiction.
5.4 No Mitigation or Offset. In the event the Executive’s employment with the
Corporation terminates for any reason, the Executive shall not be obligated to
seek other employment following such termination and there shall be no offset of
the payments or benefits set forth herein.
5.5 Withholding. All payments required to be made by the Corporation hereunder
to the Executive or the Executive’s estate or beneficiaries shall be subject to
the withholding of such amounts as the Corporation may reasonably determine it
should withhold pursuant to any applicable law.


9

--------------------------------------------------------------------------------





5.6 Attorney’s Fees. Each party shall bear its own attorney’s fees and costs
incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.
5.7 No Conflict. Executive represents and warrants that he is not party to any
agreement, contract, understanding, covenant, judgment or decree or under any
obligation, contractual or otherwise, with any other party that in any way
restricts or adversely affects his ability to act for the Corporation in all of
the respects contemplated hereby, including but not limited to any obligations
to comply with any non-compete or non-solicitation provisions. Executive
represents and warrants that he has not disclosed, will not disclose, and has no
intention of disclosing any trade secrets or any confidential and/or proprietary
business information of any other company to the Corporation or to any
individual employed by or associated with the Corporation, nor has he used or
will he use any such information for the Corporation’s or his benefit.
5.8 Enforceability. Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective. The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
5.9 Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto. If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate. This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors. The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.
5.10 Meaning of Signing This Agreement. By signing this Agreement, Executive
expressly acknowledges and agrees that (a) he has carefully read it and fully
understands what it means; (b) he has been advised in writing to discuss this
Agreement with an independent attorney of his own choosing before signing it and
has had a reasonable opportunity to confer with his attorney and has discussed
and reviewed this Agreement with his attorney prior to executing it and
delivering it to the Corporation; (c) he has had answered to his satisfaction
any questions he has with regard to the meaning and significance of any of the
provisions of this Agreement; and (d) he has agreed to this Agreement knowingly
and voluntarily of his own free will and was not subjected to any undue
influence or duress, and assents to all the terms and conditions contained
herein with the intent to be bound hereby.
5.11 Compliance with Section 409A. The parties acknowledge and agree that, to
the extent applicable, this Agreement shall be interpreted in accordance with,
and the parties agree to use their best efforts to achieve timely compliance
with, Section 409A of the Code and the Department of Treasury Regulations and
other interpretive guidance issued thereunder (“Section 409A”), including
without limitation any such regulations or other guidance that may be issued
after the Effective Date. Notwithstanding any provision of this Agreement to the
contrary, in the event that the Corporation determines that any compensation or
benefits payable or provided hereunder may be subject to Section 409A, the
Corporation reserves the right (without any obligation to do so or to indemnify
the Executive for failure to do so) to adopt such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Corporation reasonably determines are
necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.




10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.


RALPH LAUREN CORPORATION
/s/ Roseann Lynch
 
/s/ Andrew Howard Smith
By: Roseann Lynch
Title: Executive Vice President, Chief People Officer and Global Human Rights
Officer
 
ANDREW HOWARD SMITH

    


11

--------------------------------------------------------------------------------







SCHEDULE A
Abercrombie & Fitch Co.
Ann Taylor Stores Corp.
Belk, Inc.
Brooks Brothers Group, Inc.
Brunello Cucinelli S.p.A.
Burberry Limited
Campagnie Financiere Richemont SA
Chanel S.A.
Coach, Inc.
Dillard’s Inc.
Dolce & Gabbana srl
G-III Apparel Group, Ltd.
Gap Inc.
Giorgio Armani Corp.
Gilt Groupe Holdings Inc.
Hermes International SCA
Hudson’s Bay Company
Hugo Boss AG
J. Crew Group, Inc.
J.C. Penney Company, Inc.
Kate Spade & Company
Kering S.A.
Limited Brands, Inc.
LVMH Moet Hennessy - Louis Vuitton S.E.
Macy’s Inc.
Michael Kors, Inc.
Neiman Marcus Group, Inc.
Nike, Inc.
Nordstrom, Inc.
Prada (aka I Pellettieri d'Italia S.P.A.)
PVH Corp.
Restoration Hardware Holdings, Inc.
Salvatore Ferragamo Italia S.P.A.
TJX Companies, Inc.
Tory Burch LLC
Vineyard Vines LLC
YOOX Net-a-Porter Group
Under Armour, Inc.
Urban Outfitters, Inc.
VF Corporation
Williams-Sonoma, Inc.
 


12

--------------------------------------------------------------------------------





EXHIBIT A
Term Sheet
Andrew Howard Smith


Title:
Executive Vice President, Chief Commercial Officer

Effective Date:
March 31, 2019

Reports To:
President and Chief Executive Officer

Base Salary:
$1,050,000 annually (less all applicable taxes and other deductions)

Executive Officer
Annual Incentive
Plan:
You will be eligible to participate in the Executive Officer Annual Incentive
Plan (EOAIP) for fiscal 2020, which begins on March 31, 2019.

•
Bonus target is 150% of fiscal year salary earnings

•
Bonus opportunity will be based 100% on total Company performance

•
Calculation can flex up or down by -10% to +10% based on achievement of
strategic goals

•
The maximum bonus opportunity (including strategic goal adjustment) is capped at
300% of your fiscal year salary earnings

(At all times your bonus opportunity will be governed by and subject to the
terms and conditions of the Company’s EOAIP as set forth in its annual EOAIP
overviews or other similar documents, and nothing contained herein restricts the
Company’s rights to alter, amend or terminate the EOAIP at any time.)
Long-Term
Incentive Plan:
You are eligible to participate in the Ralph Lauren Corporation 2010 Long-Term
Stock Incentive Plan (“LTSIP”), as may be amended from time to time.  Stock
awards are subject to ratification by the Compensation and Organizational
Development Committee of the Board of Directors (“Compensation Committee”).  In
accordance with the terms of the LTSIP, you will be eligible to receive an
annual stock award with a target grant value of $2,750,000 beginning with the
fiscal 2020 annual grant cycle.





13

--------------------------------------------------------------------------------





Exhibit B
Andrew Howard Smith London Assignment Benefits
This Exhibit B confirms the terms and conditions governing your expatriate
assignment from New York, US (Home Location) to London, United Kingdom (Host
Location) and provides details of the support you will receive under the Ralph
Lauren Long Term Global Assignment Policy. The terms and conditions outlined in
this letter are in effect only for the period of the Assignment, which may be
terminated by the Company at any time in its sole discretion. Following the end
of the Assignment, you will no longer receive the premiums, allowances,
differentials and other assignment-specific benefits provided while on the
Assignment.
GENERAL INFORMATION
Term
Your international assignment to London, United Kingdom (the “Assignment”) will
begin on March 31, 2019 (“Assignment Start Date”).
Immigration
This agreement is contingent upon your obtaining the appropriate government
clearances, visas and work permits. The Company will assist you in ensuring
these immigration matters are properly handled and will bear the costs for you
to obtain the necessary visas, medical examinations and/or immunizations, as
well as reasonable travel expenses associated with fulfilling these
requirements. The Assignment will immediately terminate and you will be
repatriated if any necessary immigration visa(s), work permit(s) and related
documentation are withheld, withdrawn or expire without renewal.
Point-of-Origin
Your Home office location has been designated as New York, New York, US, and it
is anticipated that you will return to this location upon the end of your
assignment.
EMPLOYEE BENEFITS
Employee Benefits
During the Assignment, with the exception of your medical and dental plans, you
will maintain benefit coverage under the US benefit plans as offered to US
employees. We will provide medical coverage for you and your family under our
UHC Global Medical plan and information will be provided separately. Questions
about your other US benefit plans should be addressed to the Company’s benefits
department. Employee contributions for benefits will be deducted from your
paycheck.
Relocation
You will relocate from Geneva, Switzerland to London, United Kingdom where you
will be based for the length of the Assignment. The Company will provide the
services of a relocation company to assist you in settling in to your new
surroundings. This service will include home search and area tours to
familiarize you with the neighborhoods where you will live and work. All
reasonable costs for this service will be borne by the Company.
Relocation Allowance
To assist with the cost of establishing a residence, a net relocation allowance
of $50,000 or local equivalent will be provided at the time of relocation
through the Company’s vendor that assists with relocations. This allowance is to
be used at your discretion to cover ancillary expenses such as but not limited
to: driver’s licenses and fees, bank charges, renter’s insurance; small
appliances; cleaning or handyman services, membership fees, etc.
Immigration Assistance
The Company will assist you in obtaining all required passports, work permits
and visas. The time required to obtain these documents and for processing work
papers varies greatly by country.
Relocation Services
The Company will provide the services of a relocation company to assist you in
settling in to your new surroundings. This service will include:
 


14

--------------------------------------------------------------------------------





House Hunting Trip (Pre-move)
The Company will cover the cost of one house hunting trip for you and your
spouse/domestic partner if applicable. Reasonable expenses for up to seven days
will be reimbursed related to transportation, hotel, food, rental car and
incidentals based on the Company’s Business Travel Policy.
Shipment of Household Goods
The Company will pay all reasonable expenses for packing, transporting and
insuring your household and personal goods as well as any applicable customs,
duties or fees incurred.
Storage of Household Goods
The Company will pay all reasonable expenses for storage of belongings for the
duration of your assignment and up to 60 days upon completion of the assignment.
Relocation Airfare
The Company will cover the cost of direct route one-way airfare for you and your
accompanying dependents and car service to/from the airport, in accordance with
the Business Travel Policy.
Temporary Living
For a period of up to 30 days, you will be provided with a corporate apartment
in your new work location. You will also be provided with up to 7 days in a
hotel if required in your Origin Country. This assistance is also provided upon
repatriation, prior to your departure to return home.
ASSIGNMENT ALLOWANCES
The Company provides allowances designed to equalize your purchasing power and
living standard to comparable levels experienced in your Home country and has
engaged the services of a recognized international consulting firm to provide
economic data, cost of living indices and exchange rate fluctuations for this
purpose. This data is updated several times each year in consideration of
changes in inflation or currency. Applying this data, the following allowances
will be delivered to you via your bi-weekly paycheck, effective upon moving into
your permanent living quarters in the host location.
Goods & Services Differential (G&S)
A G&S differential targets your pre-assignment purchasing level and is
determined on the basis of a “typical” market basket of goods and services.
While the market basket may not be the exact replica of your own spending
habits, it has been properly weighted by the international economic consulting
service.
G&S is based on current market data supplied by a third-party vendor.  The
market data compares the cost of goods and services in your home location versus
your host location, as well as fluctuations in exchange rates. This also takes
into account any changes in family size (number of dependents) that is with you
on assignment. 
Your initial G&S differential will be $27,464 per year or $1,056.31 per pay
period. This G&S differential will be reviewed and adjusted (if applicable) when
your assignment commences. Any tax assessed on this assistance will be borne by
the Company.
This allowance is reviewed semi-annually (February/March and August/September)
and may be adjusted in accordance with changes in costs, either up or down. If
there is a change of more than 5% in either direction, your G&S will be
adjusted. Please note that, as standard practice, we cap any single decrease at
15% unless there is a decrease in the family size.
Please note that your G&S differential includes an amount for utilities and no
additional coverage for utilities will be provided by the Company.
Should the family size that is with you on assignment change at any time while
on assignment, the G&S allowance will be updated accordingly to reflect this
change. Please notify global mobility immediately if there is a change in the
number of the family size that is on assignment with you.
Housing Allowance
While on the Assignment, you are expected to contribute to the cost of your
housing. A “housing norm” represents a statistical average that a person would
have paid had they remained at home, based on family size and income level. This
amount, according to the international consulting firm data based on your income
and family size is $56,604 annually. Your annual housing cost is expected to be
$164,113 annually (or $13,676 per month. As a result, the Company will provide
you with a housing allowance of up to $107,509 per year (Housing cost of
$164,113 less $56,604 housing norm). Any tax assessed on this allowance will be
borne by the Company.


15

--------------------------------------------------------------------------------







In addition, the Company will pay the cost of associated rental agency fees, any
required advance rent payments and security deposits. You will be responsible
for any charges or damages applied against the security deposit.
Note: In general, home ownership in the host location while on global assignment
is discouraged because it can impact residential status and have negative tax
implications. Therefore, should you choose to purchase housing, Company housing
assistance would be discontinued. In addition, the Company will not reimburse
any costs or expenses associated with the purchase or subsequent sale of any
residence. Any increase in tax liability as a result of home purchase would be
your responsibility.
Home Leave Allowance
The Company will provide you with a home leave allowance of $30,000 per year
paid bi-weekly through your U.S international payroll, to be used for your and
your family’s travel. The Home Leave allowance will be reflected in your
paycheck once the assignment has started. Home leave is counted as vacation time
(except any time spent conducting business). Any additional expenses (ie, car
service, airport transfers etc.) will be your responsibility. All taxes assessed
with this payment will be borne by the Company. Should the family size change at
any time while on assignment, the travel allowance will be updated accordingly
to reflect this change. Home leave cannot be booked via the Company’s travel
department.
Emergency Travel
In the event of the serious illness, accident or death of a member of your
immediate family, the Company will reimburse emergency round trip travel costs
for you and accompanying dependents. All travel will be based on the Company’s
business Travel Policy and must be arranged through the Company’s travel
department. Please reach out to Global Mobility to coordinate the booking as
airfare costs will be charged to the Global Mobility credit card.
Education Assistance
Education assistance will be provided for your school aged children (from 3
years up to the age of 18) to attend school in the United Kingdom.  The Company
or its internartional assignment vendor will reimburse or pay the school
directly upon providing all the supporting invoices and/or receipts. The company
will cover up to $30,000 per child annually. Any additional costs will be your
responsibility. Any tax assessed on this assistance will be borne by the
Company.
PERSONAL INCOME TAXES
During the Assignment, you may be subject to income tax and reporting
requirements in both your Home and Host country. To ensure that you incur no
additional income tax cost as a result of your international service, the
Company provides protection under a Tax Equalization policy for actual taxes
assessed on your Company sourced income for the duration of the Assignment.
You continue to be responsible for your Home country income and social security
taxes on your compensation, i.e., base salary, bonus, PSU, PRSU, RSU vesting and
stock option exercises, as if you remained at home.  While on assignment, this
obligation becomes known as your hypothetical tax liability and is deducted from
your pay each cycle to satisfy federal, state, or local taxes payable on Company
sourced income. Additionally, your social security tax will continue to be
deducted on an actual basis as required by law.
The Company will provide and pay for the services of an international accounting
firm to calculate your hypothetical liability and prepare your actual Home and
Host tax returns while on assignment. Because your hypothetical tax payments are
an approximation of your Home country tax liability based on your Company
sourced income only, at the end of each tax year, the accounting firm will
prepare a tax equalization calculation to determine if your final home country
tax liability is greater than the hypothetical tax withheld from your pay. If
so, you will be responsible to the Company for the difference. If it is less,
the Company will pay you the difference.
The intent of any tax assistance is to make you no better or worse off than if
you stayed continually in your home location. Taxes paid on your behalf may
result in an increase of tax refunds due to you or a reduction in your U.S. tax
obligation. If your refund is increased or your obligation decreased as a result
of credits included from company funded tax payments, you will need to return
this funding to the Company. Note that in many circumstances, tax services are
required for years after completion of an assignment. You are agreeing that the
accounting firm will provide a detailed summary outlining the impact of the
taxes paid.


16

--------------------------------------------------------------------------------





TRAVEL CALENDAR
You are responsible for maintaining records of your travel for the duration of
the Assignment and providing this information to the accounting firm for the
preparation of all required tax returns. In addition, you agree to provide all
necessary information and documents, in a timely manner, to the accounting firm
so they may prepare your tax returns in the time required by law. If you do not
comply with these requirements, the cost of any penalties assessed by the taxing
authorities in each location will be your responsibility.
If you terminate your employment other than for “Good Reason” (as defined in the
Agreement), or if the Company terminates your employment for “Cause” (as defined
in the Agreement), in each case within twelve (12) months of the Assignment
Start Date, then you shall reimburse the Company for the full amount of the
relocation benefits and any up-front housing allowance benefits paid to you in
accordance with this Exhibit B to the Agreement within 30 days of the date of
termination of your employment. If you do not repay the aforementioned payments
within this time period, the Company has the right to immediately recover the
aforementioned payments from you, as well as any attorneys’ fees and costs
incurred in recovering the aforementioned payments.






17